*299Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Hairston appeals the district court’s orders denying class certification, separating a jointly filed civil action into separate civil actions under 42 U.S.C. § 1983 (2012), and dismissing Hairston’s complaint without prejudice for failure to comply with the court’s prior order to file an affidavit of his intent to proceed and other documents. We have reviewed the recoi’d and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hairston v. McPeak, No. 7:15-cv-00274-EKD-RSB (W.D.Va. June 3,2015; June 4,2015; June 5,2015; June 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.